DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin D. Care on September 24, 2021.

The application has been amended as follows: 
In claim 1, lines 25 – 27 (recited step (ii’), amend as follows:

… 

	wherein the doping with the quantity in excess of dopant is carried out by spraying the surface of the at least one zone of the graphene layer with the at least one dopant chosen from organometallic complexes and salts of platinum or palladium of +IV or +II oxidation state, and
wherein the doping with the quantity in excess of dopant forms a doped graphene layer having a stabilized sheet resistance …
…

Cancel claims 22, 24 – 25.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1 – 12, 15 – 17, 19 – 21, 23, 26 – 27 are allowable. The restriction requirement between species of the dopant utilized (organometallic complexes or salts of platinum or palladium of +IV or +II oxidation state) , as set forth in the Office action mailed on March 25, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the dopant species is withdrawn.  Claims 13 – 14, directed to the dopant species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 – 17, 19 – 21, 23, 26 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor fairly suggest a method for preparing a graphene layer that is transparent and of stabilized and improved electrical conductivity comprising the steps of [emphasis added]: 

(i) providing a graphene layer that is transparent and that possesses a sheet resistance, R□ini, 
(ia) measuring the value of the transmittance Tini of the graphene layer of step (i) prior to the carrying out of step (ii); 
doping at least one zone of the graphene layer of step (i) with a quantity of dopant to form a doped graphene layer having a sheet resistance just after doping, R□D, of value lower than R□ini, said doping being carried out by spraying a surface of the at least one zone of the graphene layer of step (i) with at least one dopant chosen from organometallic complexes and salts of platinum or palladium of +IV or +II oxidation state;
(iia) measuring the value of the transmittance TD of the doped graphene layer just after the doping step (ii); 
(iib) evaluating the quantity of dopants by comparing the transmittance TD to the transmittance Tini, a value TD lower than a value Tini being representative of effective doping;
(ii') adjusting the quantity of dopant to be a quantity in excess of dopant, and doping the at least one zone of the graphene layer with the quantity in excess of dopant,
wherein the doping with the quantity in excess of dopant is carried out by spraying the surface of the at least one zone of the graphene layer with the at least one dopant chosen from organometallic complexes and salts of platinum or palladium of +IV or +II oxidation state, and
 wherein the doping with the quantity in excess of dopant forms a doped graphene layer having a stabilized sheet resistance, R□∞, in the doped zones of the graphene layer that is lower than R□ini and lower than or equal to 350 ohm/square, and having a sheet resistance just after doping, R□D, that is not decreased by more than 8% of the value of R□D obtained in step (ii).

The prior art of record particularly does not expressly teach nor reasonably suggest the step of adjusting the quantity of dopants and doping with the quantity in excess of dopant as defined by the claim. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717